Exhibit 10.1

EXECUTION VERSION

LOAN MODIFICATION AGREEMENT dated as of August 22, 2012 (this “Agreement”),
among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (the
“Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation (“Parent”),
the Subsidiary Guarantors listed on the signature pages hereto, the Accepting
Lenders (as defined below) and CREDIT SUISSE AG (“CS”), as administrative agent
(in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENT

Reference is made to the Credit Agreement dated as of July 25, 2007, as amended
and restated as of November 5, 2010, and February 2, 2012 and as amended as of
August 3, 2012 (as the same may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Parent, the Subsidiaries of the Borrower party
thereto, the Lenders party thereto and CS, as Administrative Agent and as
Collateral Agent.

Pursuant to Section 2.25(a) of the Credit Agreement, the Borrower made, by
written notice to the Administrative Agent and each Non-Extended Funded Term
Loan Lender, a Loan Modification Offer to all of the Non-Extended Funded Term
Loan Lenders to make certain Permitted Amendments as described herein and
therein.

The Lenders party hereto (the “Accepting Lenders”) are willing to agree to such
Permitted Amendments as of the Loan Modification Effective Date (as defined
below), on the terms and subject to the conditions set forth herein and in the
Credit Agreement.

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not otherwise defined
herein (including the Preliminary Statement hereto) shall have the meanings
assigned thereto in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
This Agreement shall be a “Loan Document” and a “Loan Modification Agreement”
for all purposes of the Credit Agreement and the other Loan Documents.

(b) The Non-Extended Term Loans outstanding immediately prior to the Loan
Modification Effective Date are referred to herein as “Existing Non-Extended
Term Loans”.

SECTION 2. Loan Modifications. (a) Subject to the terms and conditions set forth
herein and in the Credit Agreement, as of the Loan Modification Effective Date,
each Accepting Lender agrees that (i) 100% of its Existing Non-Extended Term
Loans or (ii) such lesser principal amount of its Existing Non-Extended Term
Loans as may be



--------------------------------------------------------------------------------

specified by such Accepting Lender on its executed counterpart of this Agreement
will be converted into Extended Term Loans (as defined in the Credit Agreement)
of like outstanding principal amount, provided that, in the event that the
aggregate principal amount of the Existing Non-Extended Term Loans which
Accepting Lenders agree to convert into Extended Term Loans in accordance with
the foregoing clause (i) or (ii) (such Existing Non-Extended Term Loans being
referred to herein as the “Designated Existing Non-Extended Term Loans”) is
greater than $300,000,000, the Borrower may (but shall not be obligated to)
elect, by written notice to the Administrative Agent, to cause less than all
(but not less than $300,000,000 aggregate principal amount) of the Designated
Existing Non-Extended Term Loans to become Extended Term Loans, such allocation
to be made on a pro rata basis among the Accepting Lenders, such that the same
proportion of each Accepting Lender’s Designated Existing Non-Extended Term
Loans is so converted into Extended Term Loans (such election, a “Pro Rata
Allocation Election”).

(b) The Existing Non-Extended Term Loans of any Lender that are not converted
into Extended Term Loans shall, following the Loan Modification Effective Date,
continue to be in effect and outstanding under the Credit Agreement, on the
terms and conditions set forth therein, as “Non-Extended Funded Term Loans”.

(c) The parties hereto hereby agree that (i) the Administrative Agent, in
consultation with the Borrower and the Accepting Lenders, is authorized to take
such actions as are necessary to ensure that the Existing Non-Extended Term
Loans converted into Extended Term Loans pursuant to this Agreement are included
within the Borrowings of Extended Term Loans outstanding on the Loan
Modification Effective Date on a ratable basis (calculated by reference to the
aggregate principal amount of the Borrowings of Extended Term Loans outstanding
on the Loan Modification Effective Date) and (ii) no breakage or similar costs
will accrue solely as a result of the transactions contemplated by this
Section 2.

(d) The terms and conditions of the Non-Extended Term Loans extended pursuant to
this Agreement shall be identical to those of the Extended Term Loans as set
forth in the Credit Agreement; provided that, beginning with the Extended Term
Loan Repayment Date falling on the last Business Day of September 2012, for
purposes of calculating the amount of the repayment due with respect to Extended
Term Loans on each Extended Term Loan Repayment Date pursuant to
Section 2.11(a)(iii) of the Credit Agreement, the aggregate principal amount of
all Extended Term Loans outstanding on the First Restatement Effective Date
shall include both the aggregate principal amount of the Non-Extended Term Loans
that were converted to Extended Term Loans on the Second Restatement Effective
Date and the aggregate principal amount of the Non-Extended Term Loans converted
to Extended Term Loans on the Loan Modification Effective Date pursuant to this
Agreement, in each case as if such Non-Extended Term Loans had been converted to
Extended Term Loans on the First Restatement Effective Date.

 

2



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. Each of Parent, the Borrower and each
Subsidiary Guarantor hereby represents and warrants to each other party hereto
that:

(a) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the Loan Modification Effective Date as though made on and
as of such date, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date.

(b) No Default or Event of Default has occurred and is continuing.

(c) None of the Security Documents in effect on the Loan Modification Effective
Date will be rendered invalid, non-binding or unenforceable against any Loan
Party as a result of this Agreement. The Guarantees created under such Security
Documents will continue to guarantee the Obligations (as the Obligations are
modified hereunder) to the same extent as they guaranteed the Obligations
immediately prior to the Loan Modification Effective Date. The Liens created
under such Security Documents will continue to secure the Obligations (as the
Obligations are modified hereunder), and will continue to be perfected, in each
case, to the same extent as they secured the Obligations or were perfected
immediately prior to the Loan Modification Effective Date.

SECTION 4. Effectiveness. This Agreement shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Loan Modification Effective Date”):

(a) The Administrative Agent shall have received counterparts hereof duly
executed and delivered by Parent, the Borrower, each Subsidiary Guarantor and
each Accepting Lender.

(b) The Administrative Agent shall have received a favorable written opinion of
Kirkland & Ellis LLP, counsel for Parent and the Borrower, substantially to the
effect set forth on Exhibit A-1.

(c) The Administrative Agent shall have received (i) a certificate as to the
good standing of the Parent and the Borrower as of a recent date, from the
Secretary of State of its state of organization; (ii) a certificate of the
Secretary or Assistant Secretary of the Parent and the Borrower dated the Loan
Modification Effective Date and certifying (A) that attached thereto is a true
and complete copy of (1) the by-laws (or equivalent thereof) and (2) the
certificate or articles of incorporation, certified as of a recent date by the
Secretary of State of the applicable state of organization, in each case of such
Loan Party as in effect on the Loan Modification Effective Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(or, if such by-laws (or equivalent thereof) or certificate or articles of
incorporation have not been amended or modified since any delivery thereof to
the Administrative Agent on or subsequent to the Closing Date certifying that no
such amendment or modification has occurred), (B) that

 

3



--------------------------------------------------------------------------------

attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors (or equivalent thereof) of such Loan Party authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect and (C) as to the incumbency and
specimen signature of each officer executing this Agreement or any other
document delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents as the Administrative Agent may
reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the Loan
Modification Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.01 of the Credit Agreement.

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Loan Modification Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.

(f) The Security Documents shall be in full force and effect on the Loan
Modification Effective Date, and the Collateral Agent on behalf of the Secured
Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document.

(g) The Administrative Agent shall have received payment from the Borrower, for
the account of each Accepting Lender, a fee in an amount equal to 2.10% of the
aggregate principal amount of such Accepting Lender’s Existing Non-Extended Term
Loans that are converted into Extended Term Loans on the Loan Modification
Effective Date. Such fees shall be payable in immediately available funds and,
once paid, shall not be refundable in whole or in part.

The Administrative Agent shall notify the parties hereto of the Loan
Modification Effective Date and such notice shall be conclusive and binding.

SECTION 5. Reaffirmation; Further Assurances. (a) Each of Parent, the Borrower
and each of the Subsidiary Guarantors identified on the signature pages hereto
(collectively, Parent, the Borrower and such Subsidiary Guarantors, the
“Reaffirming Loan Parties”) hereby acknowledges that it expects to receive
substantial direct and indirect benefits as a result of this Agreement and the
transactions contemplated hereby. Each Reaffirming Loan Party hereby consents to
this Agreement and the transactions contemplated hereby, and hereby confirms its
respective guarantees, pledges and grants of security interests, as applicable,
under each of the Loan Documents to which it is party, and agrees that,
notwithstanding the effectiveness of this Agreement and the transactions
contemplated hereby, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall accrue to the benefit of
the

 

4



--------------------------------------------------------------------------------

Secured Parties. Each of the Reaffirming Loan Parties further agrees to take any
action that may be required or that is reasonably requested by the
Administrative Agent to effect the purposes of this Agreement, the transactions
contemplated hereby or the Loan Documents and hereby reaffirms its obligations
under each provision of each Loan Document to which it is party.

(b) Within 90 days after the Loan Modification Effective Date (or such later
date as the Administrative Agent in its sole discretion may permit) the Borrower
shall deliver, with respect to each Mortgage encumbering a Mortgaged Property,
either (x) an amendment thereof (each, a “Mortgage Amendment”), setting forth
such changes as are reasonably necessary to reflect that the lien securing the
Obligations under the Credit Agreement encumbers such Mortgaged Property and to
further grant, preserve, protect, confirm and perfect the first-priority lien
and security interest thereby created and perfected, and opinions by local
counsel reasonably acceptable to the Administrative Agent regarding the
enforceability of each such Mortgage Amendment, or (y) opinions or other written
confirmations from local counsel reasonably acceptable to the Administrative
Agent stating, to the reasonably satisfaction of the Administrative Agent, that
no such Mortgage Amendment is required with respect to a Mortgaged Property, in
each case in substantially the same form as those Mortgage Amendments and local
counsel opinions delivered to the Administrative Agent on the First Restatement
Effective Date, except for those changes necessary to reflect the transactions
contemplated hereby, and each of the foregoing being in all respects reasonably
acceptable to the Administrative Agent.

SECTION 6. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Agreement), including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

SECTION 7. Notices. All notices hereunder shall be given in accordance with
Section 9.01 of the Credit Agreement.

SECTION 8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission of an executed counterpart of a signature page to this Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

SECTION 9. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON

 

5



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 10. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,   By:  

/s/ W. Larry Cash

    Name: W. Larry Cash     Title: Executive Vice President and Chief Financial
Officer COMMUNITY HEALTH SYSTEMS, INC.,   By:  

/s/ W. Larry Cash

    Name: W. Larry Cash     Title: Executive Vice President and Chief Financial
Officer

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually and as Administrative
Agent,  

by

     

/s/ Ari Bruger

   

Name: Ari Bruger

   

Title: Vice President

 

by

     

/s/ Rahul Parmar

   

Name: Rahul Parmar

   

Title: Associate

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

Abilene Hospital LLC Abilene Merger LLC Affinity Health Systems, LLC Affinity
Hospital, LLC Anna Hospital Corporation Berwick Hospital Company, LLC Big Bend
Hospital Corporation Big Spring Hospital Corporation Birmingham Holdings II, LLC
Birmingham Holdings, LLC Blue Island Hospital Company, LLC Blue Island Illinois
Holdings, LLC Bluefield Holdings, LLC Bluefield Hospital Company, LLC Bluffton
Health System, LLC Brownsville Hospital Corporation Brownwood Medical Center,
LLC Bullhead City Hospital Corporation Bullhead City Hospital Investment
Corporation Carlsbad Medical Center, LLC Centre Hospital Corporation CHHS
Holdings, LLC CHS Kentucky Holdings, LLC CHS Pennsylvania Holdings, LLC CHS
Virginia Holdings, LLC CHS Washington Holdings, LLC Clarksville Holdings, LLC
Cleveland Hospital Corporation Cleveland Tennessee Hospital Company, LLC Clinton
Hospital Corporation Coatesville Hospital Corporation College Station Medical
Center, LLC College Station Merger, LLC Community GP Corp. Community Health
Investment Company, LLC Community LP Corp. By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

CP Hospital GP, LLC CPLP, LLC Crestwood Hospital LP, LLC Crestwood Hospital, LLC
CSMC, LLC CSRA Holdings, LLC Deaconess Holdings, LLC Deaconess Hospital
Holdings, LLC Deming Hospital Corporation Desert Hospital Holdings, LLC Detar
Hospital, LLC DHFW Holdings, LLC DHSC, LLC Dukes Health System, LLC Dyersburg
Hospital Corporation Emporia Hospital Corporation Evanston Hospital Corporation
Fallbrook Hospital Corporation Foley Hospital Corporation Forrest City Arkansas
Hospital Company, LLC Forrest City Hospital Corporation Fort Payne Hospital
Corporation Frankfort Health Partner, Inc. Franklin Hospital Corporation Gadsden
Regional Medical Center, LLC Galesburg Hospital Corporation Granbury Hospital
Corporation Granite City Hospital Corporation Granite City Illinois Hospital
Company, LLC Greenville Hospital Corporation GRMC Holdings, LLC Hallmark
Healthcare Company, LLC Hobbs Medco, LLC Hospital of Barstow, Inc. Hospital of
Fulton, Inc. Hospital of Louisa, Inc. Hospital of Morristown, Inc. By:   /s/
James W. Doucette  

 

  Name: James W. Doucette   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

Jackson Hospital Corporation Jackson Hospital Corporation Jourdanton Hospital
Corporation Kay County Hospital Corporation Kay County Oklahoma Hospital
Company, LLC Kirksville Hospital Company, LLC Lakeway Hospital Corporation
Lancaster Hospital Corporation Las Cruces Medical Center, LLC Lea Regional
Hospital, LLC Lexington Hospital Corporation Longview Clinic Operations Company,
LLC Longview Merger, LLC LRH, LLC Lutheran Health Network of Indiana, LLC Marion
Hospital Corporation Martin Hospital Corporation Massillon Health Community
System, LLC Massillon Health System, LLC Massillon Holdings, LLC McKenzie
Tennessee Hospital Company, LLC McNairy Hospital Corporation MCSA, L.L.C.
Medical Center of Brownwood, LLC Merger Legacy Holdings, LLC MMC of Nevada, LLC
Moberly Hospital Company, LLC MWMC Holdings, LLC Naticoke Hospital Company, LLC
National Healthcare of Leesville, Inc. National Healthcare of Mt. Vernon, Inc.
National Healthcare of Newport, Inc. Navarro Regional, LLC NC-DSH, LLC By:   /s/
James W. Doucette  

 

  Name: James W. Doucette   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

Northampton Hospital Company, LLC Northwest Hospital, LLC NOV Holdings, LLC NRH,
LLC Oak Hill Hospital Corporation Oro Valley Hospital, LLC Palmer-Wasilla Health
System, LLC Payson Hospital Corporation Peckville Hospital Company, LLC
Pennsylvania Hospital Company, LLC Phillips Hospital Corporation Phoenixville
Hospital Company, LLC Pottstown Hospital Company, LLC QHG Georgia Holdings II,
LLC QHG Georgia Holdings, Inc. QHG of Bluffton Company, LLC QHG of Clinton
County, Inc. QHG of Enterprise, Inc. QHG of Forrest County, Inc. QHG of Fort
Wayne Company, LLC QHG of Hattiesburg, Inc. QHG of Massillon, Inc. QHG of South
Carolina, Inc. QHG of Spartanburg, Inc. QHG of Springdale, Inc. QHG of Warsaw
Company, LLC Quorum Health Resources, LLC Red Bud Hospital Corporation Red Bud
Illinois Hospital Company, LLC Regional Hospital of Longview, LLC River Region
Medical Corporation Roswell Hospital Corporation Ruston Hospital Corporation
Ruston Louisiana Hospital Company, LLC SACMC, LLC Salem Hospital Corporation San
Angelo Community Medical Center, LLC By:   /s/ James W. Doucette  

 

  Name: James W. Doucette   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

San Angelo Medical, LLC San Miguel Hospital Corporation Scranton Holdings, LLC
Scranton Hospital Company, LLC Scranton Quincy Holdings, LLC Scranton Quincy
Hospital Company, LLC Shelbyville Hospital Corporation Siloam Springs Arkansas
Hospital Company, LLC Siloam Springs Holdings, LLC Southern Texas Medical
Center, LLC Spokane Valley Washington Hospital Company, LLC Spokane Washington
Hospital Company, LLC Tennyson Holdings, LLC Tomball Texas Holdings, LLC Tomball
Texas Hospital Company, LLC Tooele Hospital Corporation Triad Health Care
Corporation Triad Holdings III, LLC Triad Holdings IV, LLC Triad Holdings V, LLC
Triad Nevada Holdings, LLC Triad of Alabama, LLC Triad of Oregon, LLC
Triad-ARMC, LLC Triad-El Dorado, Inc. Triad-Navarro Regional Hospital
Subsidiary, LLC Tunhannock Hospital Company, LLC VHC Medical, LLC Vicksburg
Healthcare, LLC Victoria Hospital, LLC Virginia Hospital Company, LLC Warren
Ohio Hospital Company, LLC Warren Ohio Rehab Hospital Company, LLC By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

Watsonville Hospital Corporation Waukegan Hospital Corporation Waukegan Illinois
Hospital Company, LLC Weatherford Hospital Corporation Weatherford Texas
Hospital Company, LLC Webb Hospital Corporation Webb Hospital Holdings, LLC
Wesley Health System, LLC West Grove Hospital Company, LLC WHMC, LLC
Wilkes-Barre Behavioral Hospital Company, LLC Wilkes-Barre Holdings, LLC
Wilkes-Barre Hospital Company, LLC Williamston Hospital Corporation Women &
Children’s Hospital, LLC Woodland Heights Medical Center, LLC Woodward Health
System, LLC Youngstown Ohio Hospital Company, LLC By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

Brownwood Hospital, L.P.

By: Brownwood Medical Center, LLC

Its: General Partner

By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

College Station Hospital, L.P.

By: College Station Medical Center, LLC

Its: General Partner

By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

Longview Medical Center, L.P.

By: Regional Hospital of Longview, LLC

Its: General Partner

By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

Navarro Hospital, L.P.

By: Navarro Regional, LLC

Its: General Partner

By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

QHG Georgia, LP

By: QHG Georgia Holdings II, LLC

Its: General Partner

By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

Victoria of Texas, L.P.

By: Detar Hospital, LLC

Its: General Partner

By:  

/s/ James W. Doucette

  Name: James W. Doucette   Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO

LOAN MODIFICATION AGREEMENT

TO CREDIT AGREEMENT OF

CHS/COMMUNITY HEALTH SYSTEMS, INC.

 

[SIGNATURE PAGE TO LOAN MODIFICATION AGREEMENT TO

CREDIT AGREEMENT OF CHS/COMMUNITY HEALTH SYSTEMS, INC.]



--------------------------------------------------------------------------------

EXHIBIT A-1

Form of Kirkland & Ellis LLP Opinion